Citation Nr: 0834281	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for post medial 
meniscectomy, left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  The veteran had appealed March 
2006 denials of service connection for peripheral neuropathy 
of his upper and lower extremities due to Agent Orange 
exposure.  However, in April 2007, his representative 
indicated that he was withdrawing those appeals.  

In September 2006, the veteran stated that he was claiming 
special monthly compensation for his service-connected left 
knee condition.  This matter is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran's service-connected left medial meniscectomy 
disability is rated as 10 percent disabling under Diagnostic 
Code 5259, which has a maximum rating of 10 percent.  Other 
relevant Diagnostic Codes have not been considered.  The 
January 2006 VA examination showed arthritis and limitation 
of flexion and the veteran complained of giving way of his 
left knee.  

Further, the veteran should be provided with notice of what 
the evidence must show for an increased rating for his left 
knee disorder, including the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5259, 5260, and 5261, as this 
has not been done.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

As the case must be remanded for the foregoing reasons, VA 
records dated since September 2006 should be obtained and the 
veteran should be afforded a current VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice 
letter with regard to his claim for an 
increased rating.  The veteran should 
be notified about (1) the information 
and evidence not of record that is 
necessary to substantiate his claim for 
an increased rating; (2) the 
information and evidence that VA will 
seek to obtain on his behalf; (3) and 
the information or evidence that he is 
expected to provide.  This notice 
should be consistent with the holding 
in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), and should include 
notice of the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5257, 5259, 5260, and 5261.  The 
letter should inform the veteran that 
disability ratings are assigned based 
on application of diagnostic codes, as 
well as the effect of his disability on 
his employment and daily life.  

2.  Make arrangements to obtain the 
veteran's treatment records for his 
left knee from the San Juan VA Medical 
Center, dated from September 2006 
forward.

3.  Thereafter, schedule the veteran for 
a VA examination of his left knee.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary studies 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected post medial 
meniscectomy of the left knee.

The examiner should report the range of 
motion measurements for the left knee, in 
degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including pain during 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the left knee is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state whether there 
is any evidence of recurrent subluxation 
or lateral instability of the left knee, 
and if so, to what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, readjudicate the veteran's 
pending claim in light of any additional 
evidence added to the record and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5257, 5259, 
5260, and 5261.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

